Citation Nr: 1812769	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1969 to December 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned at a September 2017 Board videoconference hearing, and a transcript has been associated with the record.  The record was held open an additional 60 days for receipt of additional evidence.  Evidence submitted at the hearing included a waiver of initial review by the agency of original jurisdiction.  


FINDINGS OF FACT

There is at least equipoise of the evidence that the Veteran's bilateral hearing loss disability was caused by noise exposure in service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Veteran contends that he has hearing loss related to noise exposure in service, and points out that he received a marksman medal and spent time in combat situations in Vietnam.  Although the DD Form 214 does not show an award confirming combat, the Board observes that the Veteran has competently and credibly reported noise exposure in service, and his DD Form 214 shows qualification with the M-14 and M-16. 

Next, the Board notes that there is a current hearing loss disability according to 38 C.F.R. § 3.385.  See VA Examination, August 2012.

Finally, the Board must consider whether there is a nexus between the Veteran's disability and service.  At his August 2012 VA audiological examination the Veteran reported that he was exposed to artillery noise during his military service.  He denied any occupational or recreational noise exposure as a civilian.  In the October 2012 addendum opinion to the August 2012 VA examination, the examiner opined that a definitive opinion regarding hearing loss, or a progressive hearing threshold shift as a result of noise exposure during military service could not be rendered without resorting to speculation because there was not a formal audio exam at separation or any way to determine if there was a progressive hearing threshold shift in the right or left ears.  The Board observes that the standard of review is "at least as likely as not," rather than a definitive opinion.  As such, the examiner's conclusion relied on too stringent of a standard.  Further, the examiner appears to rely on an absence of an audiogram at separation, and although noting the Veteran's March 1970 service treatment record suggesting right ear hearing loss, this was ultimately dismissed as not having numbers to support it.  The Board finds the examiner's reasoning to be inadequate.

In contrast, there is a December 1997 private medical opinion by Dr. Goldsmith in which the Veteran's noise exposure was considered, specifically his service in Vietnam with exposure to gun fire.  In comparison, the Veteran reported a history without much occupational noise exposure.  The examiner concluded that the Veteran had hearing loss due to noise damage, which the Board observes, aligns with the medical history of noise exposure in service.  

VA treatment records show that in August 2011 the Veteran reported experiencing military noise exposure without hearing protection, and that he had difficulty understanding, and constant high-pitched tinnitus since 1970.  A VA medical record from December 2017 indicates that because the Veteran was exposed to blasts from gun cannons while serving in Vietnam, his hearing impairment is likely related to that noise exposure.  It further states that the Veteran wanted this statement to be mentioned in his chart.  Nevertheless, the Board does not find it to be an inaccurate statement, and notes that the earlier 1997 private medical opinion also references military noise exposure as causing the Veteran's bilateral hearing loss, such that it is not inconsistent with the medical evidence of record.

In this regard, after considering the evidence of record the Board finds that the medical evidence of record for and against the claim for bilateral hearing loss is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor the Board concludes that service connection for bilateral hearing loss disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


